Citation Nr: 0821947	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  05-22 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for post-traumatic stress disorder (PTSD) effective October 
2, 2002.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to August 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which granted the veteran's claim of 
entitlement to service connection for PTSD and assigned 
staged ratings, with an evaluation of 30 percent, effective 
October 13, 1999, and evaluation of 10 percent, effective 
October 2, 2002.  In the notice of disagreement (NOD) dated 
in January 2005, the veteran disagreed with the assignment of 
the 10 percent rating, effective October 2, 2002.  

The veteran testified before a Decision Review Officer (DRO) 
at hearings held at the RO in November 2002 and December 
2005.  Copies of the transcripts of the hearings are in the 
record.  As the DRO noted in a July 2006 supplemental 
statement of the case, although the veteran withdrew his July 
2005 request for a personal hearing with a DRO in a VA Form 
21-4138 which was received in August 2005, he nonetheless 
showed up for said hearing in December 2005, and the DRO held 
the hearing at that time.  In both the transcript and the 
July 2006 supplemental statement of the case, the second 
hearing is misdated December 2006; the content of the 
interview, combined with a May 2006 Report of Contact and the 
date of the July 2006 supplemental statement of the case 
which references said hearing, make apparent that the second 
hearing was held in December 2005.


FINDINGS OF FACT

1.  The veteran's service-connected PTSD has been shown to be 
manifested by such symptoms as suicidal ideation, anxiety, 
insomnia, nightmares, flashbacks, panic attacks, obsessional 
rituals which interfere with routine activities, 
irritability, isolation and Global Assessment of Functioning 
(GAF) scores attributable to PTSD generally ranging from 51 
to 60, with fluctuating scores including a low score of 35 
and a high score of 65, and has been found by medical 
evidence to result in occupational and social impairment, 
with difficulty in establishing and maintaining effective 
work and social relationships.

2.  The veteran's PTSD is not manifested by occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.


CONCLUSION OF LAW

The criteria for a 50 percent disability rating for PTSD have 
been met for the entire appeal period effective October 2, 
2002.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.130, 
Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).

Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  Also in 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering 38 U.S.C. § 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See also Hartman v. 
Nicholson, 483 F.3d 1311, 1314-1315 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  Here, the RO 
granted service connection in its January 2004 rating 
decision, and assigned staged ratings.  The RO assigned an 
initial disability rating of 30 percent with an effective 
date of October 13, 1999, and assigned a disability rating of 
10 percent with an effective date of October 2, 2002.  
Consequently, no further notice pursuant to 38 U.S.C. 
§ 5103(a) is required.

However, VA duty to notify was satisfied by a March 2005 
letter sent to the appellant that fully addressed all four 
notice elements.  The letter informed the appellant of what 
evidence was required to substantiate the claim, and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and any information in his possession to the RO.

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  The veteran's VA medical records 
have been obtained.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A.

 
Analysis

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  
Diagnostic codes identify the various disabilities.  38 
C.F.R. Part 4.  The entire medical history is reviewed when 
making disability evaluations.  38 C.F.R. 
§ 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service treatment records.  38 
C.F.R. § 4.2.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  38 C.F.R. § 4.7.  Since 
the present appeal arises from an initial rating decision, 
which established service connection and assigned the initial 
disability rating, it is not the present level of disability 
which is of primary importance, but rather the entire period 
is to be considered to ensure that consideration is given to 
the possibility of separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

PTSD is rated under the "General Rating Formula for Mental 
Disorders," Diagnostic Code 9411.  38 C.F.R. § 4.130 (2007).  
These criteria contemplate that a 10 percent evaluation is to 
be assigned for occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or for symptoms controlled by continuous 
medication.

A 30 percent evaluation is to be assigned for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent evaluation is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered.  In addition, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination. Further, when evaluating the level 
of disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely the basis of social impairment. 38 C.F.R. § 4.126 
(2007).

The veteran contends that he is entitled to a disability 
rating greater than 10 percent from October 2, 2002.  The 
veteran has extensive treatment records from VA hospitals 
from October 2002 through April 2006.

VA clinicians found that a symptom of the veteran's PTSD is 
difficulty in establishing and maintaining effective work 
relationships.  The veteran described his work history to VA 
clinicians in September 1997, and in July 2005.  He reported 
having worked in a solitary job in an airport hangar, 
repairing private planes, after his discharge from service in 
August 1969.  After eight months in that job, the veteran 
left to work as a flagman/brakeman at a railroad, which he 
reported required more interaction with others and was more 
stressful, but which also paid more money.  The veteran 
retired from the railroad in 1992, when the company decided 
to phase-out his job.  The veteran stated at a hearing before 
the DRO in Jackson, Mississippi, in December 2005, that while 
working at the railroad he "had a serious problem with the 
employees....I missed a lot of work.  Even though I was hard to 
get along with, the employees just accepted it; they helped 
me.  I was isolated most of the times in the jobs that I was 
on....If I had to have been up front I probably would have been 
fired." After his job with the railroad was phased out, the 
veteran undertook a series of solitary and semi-solitary 
occupations.  He purchased nine buildings and worked as a 
landlord from 1992 until 1996, but found the work too 
stressful and, consequently, as of September 1997, he had 
sold most of the properties.  In addition, the veteran 
reported having worked intermittently in his family's 
business, moving houses.  In September 1997, the veteran 
reported supporting himself on the interest from his savings, 
and by selling his remaining properties.  At a hearing before 
the DRO in Jackson, Mississippi, in November 2002, the 
veteran stated that he had tried going into business on his 
own, but that every time he had tried, the stress had been 
too much for him.  In January 2005, the veteran told a VA 
clinician that he worked at a junkyard.  In July 2005, the 
veteran told a VA clinician that his work consisted of 
collecting scrap metals for resale.  In August 2005, the 
veteran told a VA clinician that he had a contract for making 
wood pallets, and that he usually received $200 per month for 
that work.  The veteran reported to VA clinicians in October 
2005, and again in January 2006, that he continued to be 
self-employed, making wood pallets.

VA clinicians found that another symptom of the veteran's 
PTSD is suicidal ideation.  In May 2004, a VA clinician noted 
that while the veteran was not suicidal, he thought about 
death because he found that life was not worth living.  The 
clinician opined that while the veteran had no plan or 
intention of suicide, "he could be close."  The veteran was 
admitted to a VA facility in Murfreesboro, Tennessee, from 
July 27, 2005, until August 4, 2005, for suicidal ideation 
and alcohol and Xanax dependence.  During that time, a VA 
clinician noted that the veteran reported having thought 
about suicide "nearly every day all day" for the past 
couple of months.  He noted that the veteran had once written 
a suicide note, but then had gotten drunk and blacked out 
before acting on it.  The veteran reported regretting having 
written the note when he awoke.  As part of a discussion 
about suicide, a VA clinician at Murfreesboro encouraged the 
veteran to get rid of the guns which he kept at his home.  
The veteran had no suicidal ideation upon leaving the VA 
facility at Murfreesboro in August 2005, and reported no 
onset of suicidal ideation to a VA clinician again in October 
2005.  However, the veteran reported that he was suicidal at 
a hearing before the Decision Review Officer (DRO) in 
Jackson, Mississippi, in December 2005.  The veteran again 
denied any suicidal ideation to VA clinicians in January 
2006, February 2006, March 2006, and April 2006.

VA clinicians found that a third symptom of the veteran's 
PTSD is difficulty in establishing and maintaining effective 
social relationships, which sometimes includes obsessional 
rituals which interfere with routine activities.  In March 
2004, the veteran reported to a VA clinician that he 
continued to live alone since his 1992 divorce, and that he 
had failed in several relationships.  He reported that he 
socializes with his daughter, who lives in the same town, and 
with his good neighbor.  In January 2005, the veteran told a 
VA clinician that he tries to isolate himself when he becomes 
depressed.  In his July 2005 Statement in Support of Claim, 
the veteran stated that "I have been very isolated from 
other people because I do not want to be around people.  I go 
into my house every day before dark and lock my door, do not 
answer the phone unless my daughter calls, search my house 
before I can relax, and I hide my vehicle so no one will know 
I am home and will not go to the door.  I have to take nerve 
medication before I can go to town and take care of any 
personal business.  Also, I cannot stand noise anymore.  I 
have gotten very paranoid and suspicious of everyone, 
especially the government."  

In an August 2005 Statement in Support of Claim, the veteran 
stated that "I have isolated myself from people and even 
avoid answering the phone."  While the veteran was admitted 
to a VA facility in Murfreesboro, Tennessee, from July 27, 
2005, until August 4, 2005, a VA clinician observed that the 
veteran "stated [that] he does not like to be in crowds, 
find the ward environment to be excessively noisy [and] 
crowded, and [that] increases his anxiety.  In the one MT 
[music therapy] session he attended, he sat far away from the 
others in the group and interacted on a 1:1 basis within the 
group."  Also during his stay at the VA facility in 
Murfreesboro, Tennessee, the veteran met with a VA clinician 
who noted that the veteran reported having a hard time 
driving in traffic, going into town, and going into stores 
and restaurants that are busy.  The veteran reported being 
hypervigilant around loud noises and feeling unsafe if people 
are behind him.  The veteran further reported leading an 
isolated lifestyle.  Before checking out of the VA facility 
in Murfreesboro, Tennessee, in August 2005, the veteran told 
a VA clinician that he planned on increasing his interactions 
with others.  At a hearing before the DRO in Jackson, 
Mississippi, in December 2005, the veteran stated that "my 
personal relationships are bad.  As far as the public I 
prefer to be isolated; I am more comfortable that way."  In 
January 2006, the veteran reported to a VA clinician that he 
continued to live alone.

VA clinicians found that a fourth symptom of the veteran's 
PTSD is chronic sleep impairment.  The veteran reported 
having trouble sleeping, and feeling fatigued, to a VA 
clinician in March 2004.  In January 2005, the veteran told a 
VA clinician that he was having nightmares and flashbacks in 
which he saw an airplane crashing; the VA clinician noted 
that this may relate to the event for which the veteran was 
granted service connection, in which the veteran, a 
helicopter repairman, witnessed a helicopter which was 
carrying two of his friends explode while taxiing up a runway 
in Vietnam.  In his July 2005 Statement in Support of Claim, 
the veteran stated that "my sleeping problems have also 
increased to where I have a recurring nightmare that wakes me 
up at 3:30 AM every morning and that brings me into a state 
of panic."  Later that month, the veteran told a VA 
clinician that he was experiencing sleeplessness and panic 
attacks.  A VA clinician noted that the veteran "has no 
energy or good sleep" in August 2005.  In an August 2005 
Statement in Support of Claim, the veteran stated that "I go 
to bed before dark because I am unable to deal with things 
even while I should be sleeping.  I am conscious of things 
around me at all times.  I wake up extremely tired all the 
time and have to constantly force myself to get out of bed 
every day."  In October 2005, a VA clinician noted that the 
veteran's sleep remained poor, and that he had problems 
maintaining sleep.  The veteran stated at a hearing before 
the DRO in Jackson, Mississippi, in December 2005, that he 
regularly experienced sleep impairment.  In January 2006, a 
VA clinician noted that the veteran's sleep was disturbed, 
and that he had difficulty maintaining sleep.  The veteran 
again reported having trouble sleeping to a VA clinician in 
April 2006.

VA clinicians found that a fifth symptom of the veteran's 
PTSD is anxiety, sometimes accompanied by panic attacks.  In 
July 2005, the veteran told a VA clinician that he was 
experiencing anxiety and panic attacks.  In October 2005, a 
VA clinician recorded that "the biggest problem he is having 
now is going into a state of panic.  The anxiety state is of 
abrupt onset, and lasts a few hours.  He has a 'doomed 
feeling' and he becomes fearful but does not know what he is 
afraid of."  In a hearing before the DRO in Jackson, 
Mississippi, in December 2005, the veteran reported 
experiencing great anxiety on a daily basis.  The veteran 
told a VA clinician in March 2006 and in April 2006 that he 
continued to feel anxious.

The veteran had GAF scores of 35 in July 2005, 55 in August 
2005, 51-60 in October 2005, 51-60 in January 2006, and 65 in 
March 2006.  The United States Court of Appeals for Veterans 
Claims (Court) has held that GAF scores reflect the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health- illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996).  A score of 31 to 40 indicates 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school).  A score of 41 to 
50 indicates serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A 
score of 51 to 60 indicates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A score of 61 to 70 indicates some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  See DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, FOURTH ED, American Psychiatric 
Association (1994) (DSM-IV), p. 32; 38 C.F.R. §§ 4.125(a), 
4.130.

The Board finds that the symptomatology attributable to the 
veteran's PTSD more nearly approximate the schedular criteria 
for a 50 percent rating.  The Board has considered the 
symptoms indicated in the rating criteria as examples or 
symptoms "like or similar to" the veteran's PTSD symptoms in 
determining the appropriate schedular rating assignment, and, 
although noting which criteria have not been met, has not 
required the presence of a specified quantity of symptoms in 
the rating schedule to warrant the assigned rating for PTSD.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board finds that there is not occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  Thus, under the current rating 
criteria, a 70 percent rating is not warranted.

In reaching this determination, the Board has considered 
whether, under Fenderson, supra, a higher rating for PTSD 
might be warranted for any period of time during the pendency 
of this appeal.  Fenderson, 12 Vet. App. 119.  But there is 
no evidence that the veteran's PTSD has been persistently 
more severe than the extent of disability contemplated under 
the assigned 50 percent rating at any time during the period 
of this initial evaluation.

The Board also has considered the issue of whether the 
veteran's PTSD standing alone presents an exceptional or 
unusual disability picture, as to render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2002); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In 
the absence of such factors, the Board finds that the 
criteria for submission for assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) are not met. 

The Board finds that the veteran's PTSD warrants a 50 percent 
disability rating under Diagnostic Code 9411 and no more.




ORDER

A schedular rating of 50 percent for PTSD is granted 
effective October 2, 2002, subject to the laws and 
regulations governing the award of monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


